ORDER

PER CURIAM.
Appellant Frank Hearring (“Hearring”) appeals from the decision of the Circuit Court of the City of St. Louis, the Honorable Philip D. Heagney presiding, after the circuit court denied Hearring’s Rule 24.035 motion without an evidentiary hearing. Hearring had previously pled guilty to one count of felony Child Abuse (class C), in violation of Section 568.060 RSMo. (2000), and was sentenced to twelve years imprisonment as a prior and persistent offender.
Hearring brings one claim of error, and argues that the motion court erred in denying his motion because he did not receive the effective assistance of counsel in that his trial counsel, first, was not adequately prepared for trial, and second, did not respect his choices about who would serve on the jury. Accordingly, Hearring argues that he had no choice but to enter a guilty plea before trial. However, Hear-ring argues that his guilty plea was not entered into knowingly, intelligently, or voluntarily. We disagree.
We have thoroughly reviewed the record and the briefs of the parties, and no error of law appears. Therefore, an opinion would have no precedential value. The judgment is affirmed pursuant to Rule 84.16(b).